Title: To John Adams from Leray de Chaumont, 13 June 1779
From: Chaumont, Jacques Donatien, Leray de
To: Adams, John


      
       Monsieur
       L’Orient ce 13. Juin 1779
      
      Vous m’avez permis de vous charger de m’acheter des terres en Amerique du produit de 32. grosses caisses de thés, que j’ai chargées dans le navire la Betsi, et comme vous m’avez fait l’honneur de me dire que vous n’êtiez pas negociant, je prie mon ami M. Holker de pourvoir à la vente de ces thés et de vous en remettre le montant pour l’employer en acquisition de terres en prférant celles à proximité des provinces, où vous fixerez votre sejour. Je desire que ces terres soyent plantés de bois propres à la mature des vaisseaux et à la proximité des rivieres navigables ou d’autres bois propres à la construction des vaisseaux, et dont les transports soyent faciles par eau, les charrois par terre sont ruineux. Je crois, Monsieur, que les terres qui produisent les bois de mature, sont moins propres à la culture, que celles qui produisent les bois de chesne et d’hêtre. J’ai l’honneur de vous faire cette observation, parcequ’il faut prevoir les terns ou ces terres seront cultivées. Je ne cherche pas des établissemens de maisons faites sur ces terreins; mais je ne serois pas faché qu’il y en cut assez pour loger des pasteurs, parceque je crois que l’éducation des bestiaux dois précéder l’agriculture, et peut être jugerez vous à propos d’employer une partie des fonds, que vous remettra M. Holker, à peupler de bestiaux les terres, que vous voudrez bien acheter pour mon compte. L’accroissement des troupeaux pourra faire mon premier bénéfice, et ensuite le terns viendra, où l’activité de la marine americaine fera valoir les bois, ensuite la culture amenera la population, et ma posterité se ressentira du bonheur, que j’aurai eû de vous connoitre. Je vous prie de ne pas vous attacher à aucune des observations, que j’ai l’honneur de vous faire, si elles ne cadrent pas à ceque vous croirez plus avantageux pour moi. Je m’en rapporte entierement à vous, en vous priant de considerer que je crois qu’il est avantageux d’acquerir des terres, avant que la paix sois concluë.
      J’ai l’honneur d’être très parfaitement, Monsieur, Votre très humble et très obéïssant Serviteur
      
       Leray de Chaumont
      
     